Citation Nr: 1311947	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  05-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

What evaluation is warranted for bilateral hearing loss from January 9, 2008?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation. 

This appeal was previously remanded by the Board in June 2008, June 2010, and September 2011 for additional development.  In September 2012, the Board denied entitlement to an initial compensable rating for bilateral hearing loss from September 13, 2003 to January 8, 2008, and remanded the issue of entitlement to a compensable rating for bilateral hearing loss from January 9, 2008.  That issue has now been returned to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

Since January 9, 2008, the Veteran's bilateral hearing loss is not manifested by worse than Level II hearing in each ear.


CONCLUSION OF LAW

Since January 9, 2008, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned for bilateral hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's service treatment records, VA medical records, the reports of various VA examinations, and records obtained from the Social Security Administration.  Although the Veteran reported to VA in January 2012 that he planned to visit a rehabilitation audiologist, VA has not received any evidence regarding such treatment.  In November 2012, the Appeals Management Center (AMC) requested that the Veteran submit all evidence, information, and records of treatment addressing the nature and extent of his bilateral hearing loss disability.  To date, the Veteran has not submitted or otherwise indicated that there is any additional information or evidence that has not been obtained pertaining to this issue.

Pursuant to the September 2012 remand, in November 2012 the AMC requested that the Puget Sound Health Care System provide the Veteran with a VA examination by a rehabilitation audiologist.  In January 2013, the Puget Sound Health Care System reported that they had notified the Veteran of the examination, but that he had failed to report for his examination.  None of VA's letters to the Veteran have been returned as undeliverable and the Veteran's representative indicated in a March 2013 Informal Hearing Presentation that the notification to report to the scheduled examination was sent to the correct address.  There is no evidence of record indicating that the Veteran requested that the examination be rescheduled or that he provided good cause for his failure to report.  See 38 C.F.R. § 3.655 (2012).

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he or she cannot passively wait for it.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA regulations provide that when a claimant fails to report for a scheduled medical examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  See 38 C.F.R. § 3.655; see generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).  Because the Veteran failed to report to his VA examination, the claim is being evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655.  

In light of the above, the Board finds that the RO/AMC has substantially complied with the September 2012 remand instructions, and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The United States Court of Appeals for Veterans Claims also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27.  

Evaluations of defective hearing range from non-compensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 3.385 (2012).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a) (2012).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that his hearing loss disability is of sufficiently severity to warrant a compensable evaluation.  In August 2004, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective September 13, 2003.  On January 9, 2008, the Veteran appealed this decision, stating in his Form 9 substantive appeal that his hearing loss disability had become worse than was previously stated.  In a September 2012 Board decision, the Board denied entitlement to an initial compensable rating from September 13, 2003 to January 8, 2008.  Due to the Veteran's assertion that his hearing loss disability had become worse, remanded the issue of entitlement to a compensable rating for the remainder of the period on appeal for further development.

In June 2010 the Veteran was afforded a VA audiological examination to determine the current severity of his hearing loss disability.  The Veteran reported that his hearing loss had no effect on occupational activities, but that it did affect his ability to hear the television, telephone, and conversations.  The Veteran also reported that he uses hearing aids for daily communication, but that loud aircraft noise near his home made it difficult to use them there.  The examiner diagnosed the Veteran with mild to profound combined sensory/neural bilateral hearing loss.  The examiner advised the Veteran to make an appointment with a rehabilitation audiologist.  Puretone threshold testing was performed, with the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
45
55
85
95
70
LEFT
45
55
85
90
69

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Applying the findings from the June 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level II in the other ear, a noncompensable rating is assigned under Table VII.  Id.

The Veteran's VA treatment records show that he has continued to use hearing aids to assist his hearing disability.  In November 2010 the Veteran reported to his primary care physician that his hearing had become worse.  In August 2011 he reported that the hearing aids were bulky and did not work very well and that his hearing was "as bad as it ever was."

In May 2012 the Veteran was afforded an additional VA audiological examination.  The Veteran reported having difficulty hearing people in most situations and an inability to follow conversations.  He reported that he was bothered by sounds around his house, and consequently did not always use his hearing aids.  He did not report any effect on occupational functioning.  The examiner diagnosed the Veteran with mild to moderate high frequency sensorineural hearing loss in both ears.  Puretone thresholds on this examination, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
15
50
40
31
LEFT
20
10
60
50
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Applying the findings from the May 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other ear, a noncompensable rating is assigned under Table VII.  Id.

The June 2010 and May 2012 examinations were conducted in accordance with 38 C.F.R. § 4.85(a).  Both VA examiners discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, the Board finds these examinations comply with the provisions of 38 C.F.R. § 4.85(a) and are afforded great probative value in determining the Veteran's current level of hearing impairment.

Considering the objective evidence of record described above, VA examination findings from June 2010 and May 2012 both correspond to a noncompensable evaluation under Table VII.  38 C.F.R. § 4.85.  At no time since January 9, 2008, has the Veteran's hearing loss disability warranted a compensable evaluation.  Thus, further staged ratings are not for application.  See Fenderson, 12 Vet. App. 119.

The Board sympathizes with the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  The Board also acknowledges the Veteran's belief that his current hearing impairment is deserving of a higher disability rating.  However, because the audiometric examinations during the rating period show that the Veteran's bilateral hearing loss does not warrant a compensable evaluation, the currently assigned noncompensable evaluation is proper.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those reveal that the appellant's hearing loss does not warrant a compensable rating.  There is currently no medical evidence of record which indicates or even suggests that the Veteran's measurable hearing loss is worse than has been demonstrated in his previous VA examinations.

The Board recognizes that hearing loss causes the Veteran inconvenience in his daily life, but there is currently no credible evidence of record that indicates that the Veteran's hearing disability is worse than has been recorded at his VA examinations or that his hearing loss has functionally affected the appellant in any more severe way than has been discussed in the record and addressed by medical professionals.  The Veteran has reported that he was unable to return to his pre-service employment as a firefighter due to hearing loss.  The Veteran did, however, obtain a college degree and then work successfully as a computer systems engineer until his retirement.  

There is no evidence of record, nor has the Veteran ever averred, that his hearing loss affected his occupational functioning in his career as a computer systems engineer or that it contributed in any way to his current unemployment.  The Veteran stated in his January 2005 notice of disagreement that his bilateral hearing loss disability warrants a 100 percent rating because he allegedly is unable to hear alarms and warning devices, to include smoke detectors.  The level of impairment as described by the Veteran, however, is inconsistent with objective testing and the aforementioned VA treatment records discussed above, including the Veteran's own reporting of his hearing disability symptoms to the VA examiners.  As discussed above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and currently warrant no greater than a noncompensable evaluation.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  Accordingly, the preponderance of the evidence is against the claim of entitlement to a compensable rating for bilateral hearing loss at any time since January 9, 2008.

As a final matter, the Board has also considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.85.  The Veteran's tinnitus has been granted service connection separately, and he receives a separate rating for this disorder.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In sum, there is no basis for assignment of a compensable rating for the Veteran's service-connected bilateral hearing loss.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a compensable evaluation for bilateral hearing loss from January 9, 2008 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


